DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 and 8-9 are allowed under this Office action.

Allowable Subject Matter
The objected claim 7 has been canceled and its limitations are added into the independent claim 1. Claims 1-5 and 8-9, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 8-9, were carefully reviewed and a search with regards to independent claim 1 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-5 and 8-9, specifically independent claim 1,  the prior art searched was found to neither anticipate nor suggest a display system for displaying an AR (Augmented Reality) route which is a virtual image so as to be superimposed on a real image which is seen by a user, the display system comprising: a processor that forms the AR route; and a display that displays the AR route as a virtual image, wherein the processor inputs a node coordinate, included in road map data, of a center of a road on which a subject vehicle is to travel, the processor forms the AR route by shifting the node coordinate included in the road map data onto a lane on which the subject vehicle is to travel on a basis of lane information, a route section of the AR route includes a plurality of nodes, the processor performs a process including: connecting a start node of the plurality of nodes to an end node of the plurality of nodes in a first case where a distance of each of the plurality of nodes from a line which connects the start node to the end node of the plurality of nodes is less than or equal to a threshold; and dividing the route section into two route sections in a second case where the distance of at least one of the plurality of nodes from the line which connects the start node to the end node of the plurality of nodes is greater than the threshold, and in the second case, the processor divides the route section at a node of the at least one of the plurality of nodes to which the distance from the line is greatest.
The most relevant arts searched, Ko (US 20180252546 A1), modified by Kishikawa, etc. (US 20110054783 A1), further in view of Takegawa (US 20200307576 A1), teach that a display system for displaying an AR (Augmented Reality) route which is a virtual image so as to be superimposed on a real image which is seen by a user, the display system comprising: a processor that forms the AR route; and a display that displays the AR route as a virtual image, wherein the processor inputs a node coordinate, included in road map data, of a center of a road on which a subject vehicle is to travel, and the processor forms the AR route by shifting the node coordinate included in the road map data onto a lane on which the subject vehicle is to travel on a basis of lane information. However, Ko, modified by Kishikawa, further in view of Takegawa, does not teaches every claimed limitation, especially the claimed limitation of "the processor forms the AR route by shifting the node coordinate included in the road map data onto a lane on which the subject vehicle is to travel on a basis of lane information, a route section of the AR route includes a plurality of nodes, the processor performs a process including: connecting a start node of the plurality of nodes to an end node of the plurality of nodes in a first case where a distance of each of the plurality of nodes from a line which connects the start node to the end node of the plurality of nodes is less than or equal to a threshold; and dividing the route section into two route sections in a second case where the distance of at least one of the plurality of nodes from the line which connects the start node to the end node of the plurality of nodes is greater than the threshold, and in the second case, the processor divides the route section at a node of the at least one of the plurality of nodes to which the distance from the line is greatest” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612